Citation Nr: 1631818	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  10-16 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial increased rating for residuals of traumatic brain injury (TBI), evaluated as 10 percent disabling for the period prior to January 7, 2014, and 70 percent disabling, on and after January 7, 2014.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel




INTRODUCTION

The Veteran served on active duty from January 2002 to January 2006.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado which assigned an initial rating of 10 percent for PTSD and an initial noncompensable rating for the residuals of TBI, effective September 17, 2009.  Subsequently, the RO in Cheyenne, Wyoming issued a July 2012 rating decision granting increased ratings of 30 percent and 10 percent respectively for PTSD and the residuals of TBI, effective September 17, 2009.  These increases did not satisfy the Veteran's appeal.  

This matter was previously before the Board in October 2013 at which time it was remanded for additional development.  It is now returned to the Board. 

During the pendency of the Veteran's appeal, and specifically in the May 2014 rating action, the Veteran's disability evaluation for his service-connected TBI residuals was increased to 70 percent, effective from January 7, 2014.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during the appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Preliminarily, the Board notes that additional evidence in the form of VA examination reports dated in April 2016 and May 2016 were scanned into the paperless claims file after the issuance of the last Supplemental Statement of the Case (SSOC) in May 2014.  If a Statement or Supplemental Statement of the Case is prepared before the receipt of additional evidence, a Supplemental Statement of the Case must be issued to the Veteran, as provided in 38 C.F.R. § 19.31 (2015), unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) (2015).  

Here, the VA examination reports are pertinent to the issues on appeal as they address the current nature and severity of the Veteran's PTSD symptoms (April 2016) and TBI residuals (May 2016).  

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues on appeal, to include consideration of relevant evidence received after May 2014.  If any benefits sought are not granted, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals 
for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

